                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RICKY H. JONES,

               Petitioner,

       v.
                                                   Case No. 20-CV-616
DYLON RADTKE

               Respondent.


   ORDER GRANTING MOTION TO PROCEED WITHOUT PREPAYMENT OF
                 FILING FEE AND RULE 4 ORDER


       Ricky Howard Jones, who is currently incarcerated at the Green Bay Correctional

Institution, filed a petition for habeas corpus under 28 U.S.C. § 2254 on April 16, 2020

(Docket # 1.) However, Jones’ petition did not include a signed statement declaring under

penalty of perjury that the information in his petition was true and correct. Jones also filed a

motion for leave to proceed without prepayment of the filing fee (in forma pauperis) (Docket #

5), but his prison trust account statement (Docket # 6) was not certified.

       On May 7, 2020, I ordered Jones to supplement his petition with a signed statement

declaring under penalty of perjury that the information in his petition was true and correct

and to provide a certified copy of his prison trust account statement within thirty (30) days

(Docket # 7.) On June 17, 2020, I again ordered Jones to supplement his petition and motion

within ten (10) days (Docket # 8) and warned that failure to comply would result in a

recommendation that his action be dismissed with prejudice.

       After failing to meet both deadlines, I recommended that Jones’ petition be dismissed

with prejudice for failure to prosecute (Docket # 9.) On July 22, 2020, Jones filed a second



            Case 2:20-cv-00616-NJ Filed 08/12/20 Page 1 of 4 Document 14
motion to proceed without prepayment of the filing fee (Docket # 10), a signed statement

under penalty of perjury (Docket # 10 at 3), and a certified prison trust account statement

(Docket # 11.) In light of Jones’ submissions, the district judge returned the case to me for

further consideration. (Docket # 12.) I will excuse Jones’ untimely submissions and proceed

to review his motion to proceed without prepayment of the filing fee, as well as screen his

petition.

       Ordinarily, a habeas petitioner must pay a statutory filing fee of $5.00 to file an

application for habeas review in federal court. 28 U.S.C. § 1914(a). However, under 28 U.S.C.

§ 1915(a)(1), the court may authorize the commencement of a habeas petition without

prepayment of fees if a party submits an affidavit asserting his inability to pay and stating “the

nature of the action, defense or appeal and affiant’s belief that the person is entitled to

redress.”

       Upon review of Jones’ affidavit and his prison trust account statement, I find that he

has insufficient assets to pay the $5.00 filing fee. Jones’ trust account activity statement shows

average monthly deposits of $7.31, an average monthly balance of $1.22, and an end balance

of $2.19. Accordingly, Jones’ second motion to proceed without prepayment of the filing fee

(Docket # 10) is granted.

       I must now review his petition in accordance with Rule 4 of the Rules Governing

Section 2254 Cases. Section 2254(a) provides that a district court “shall entertain an

application for a writ of habeas corpus [o]n behalf of a person in custody in violation of the

Constitution or laws or treaties of the United States.” Under Rule 4, I must dismiss a petition

summarily if “it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” During this initial review, I determine whether



                                                2

            Case 2:20-cv-00616-NJ Filed 08/12/20 Page 2 of 4 Document 14
the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

       Jones’ petition is unclear and incomplete. He seemingly asserts multiple grounds for

relief, including, but not limited to, ineffective assistance of counsel, sufficiency of the

evidence, and violation of his Fourteenth Amendment rights. However, Jones does not utilize

the space designated on the form to clearly list grounds for relief and supporting facts. It is

also unclear from the face of the petition whether he has properly exhausted his state court

remedies as to his claims.

       To facilitate screening of Jones’ petition, Jones is ordered to file an amended petition

utilizing the form provided and to fill it out in its entirety. Jones must take care to clearly

articulate each ground for relief (Section IV of the form) and indicate whether he has

exhausted his state remedies as to each ground (Section IV of the form). The amended petition

must bear the docket number assigned to this case (20-cv-616) and must be labeled “Amended

Petition.” The amended petition will replace the prior petition and must be complete in itself

without reference to the prior petition. Jones will have until August 26, 2020 to file his

amended habeas petition. I will then screen his amended petition pursuant to Rule 4 of the

Rules Governing § 2254 Cases. If Jones fails to timely file an amended habeas petition, I will

recommend that his petition be denied.

       NOW, THEREFORE, IT IS ORDERED THAT Jones’ motion for leave to proceed

without prepayment of the filing fee (Docket # 10) is GRANTED.

       IT IS FURTHER ORDERED THAT Jones shall file an amended petition consistent

with this order by no later than August 26, 2020.




                                              3

          Case 2:20-cv-00616-NJ Filed 08/12/20 Page 3 of 4 Document 14
Dated at Milwaukee, Wisconsin this 12th day of August, 2020.



                                         BY THE COURT:

                                         s/Nancy Joseph
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                     4

  Case 2:20-cv-00616-NJ Filed 08/12/20 Page 4 of 4 Document 14
